DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 9, on line 1, delete “8” and insert --1--
In claim 10, on line 1, delete “8” and insert --1--
In claim 11, on line 1, delete “8” and insert --1--
Election/Restrictions
Claims 1-7 and 9-15 are allowable. 
The restriction requirement among Inventions I-II and Species A-D as set forth in the Office action mailed on 29 April, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. However, no withdrawn claims pending comprise all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The application is in condition for allowance except for the presence of claims 16-29, elected without traverse. These claims are hereby canceled. 
Allowable Subject Matter
Claims 1-7 and 9-15 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features a device for the distal end of an endoscope, comprising: 
a body allowing viewing of tissue by the endoscope, the body having a proximal end for attachment to the distal end of an endoscope, 
a channel inside the body, the channel having an open distal port and a proximal end configured to be attached to a working channel of the endoscope, and
a locking element 80, Fig.16 as discussed in the applicant’s published disclosure, or equivalent thereof, for affixing an angle of exit of the working channel. Note the locking mechanism is interpreted under 112 (f)
Masubuchi et al. (USPN 5,460,168) discloses the above except for the locking mechanism. 
Otowara (US PGPUB 2007/0249898) teaches an endoscope where an instrument elevator compresses against a locking mechanism for fixing the angle of exit of an instrument passing therebetween out of a working channel of an endoscope. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276.  The examiner can normally be reached on 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795